Citation Nr: 0314572	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-18 980	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an April 
2001 decision of the Board of Veterans' Appeal (Board) that 
granted a 50 percent rating for post-traumatic stress 
disorder (PTSD) and denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.   


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

ADMINISTRATIVE REFERRAL

The veteran served on active duty from January 1968 to 
December 1970.

On November 6, 2002, a motion for revision of an April 2001 
decision of the Board that granted a 50 percent rating for 
the veteran's service-connected PTSD and denied entitlement 
to a total disability rating based on individual 
unemployability, based on clear and unmistakable error (CUE) 
was received.  

A decision by the Board is subject to revision on the 
grounds of CUE.  38 U.S.C.A. § 7111(a) (West 2002).  The 
Board's review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2002).  
However, with respect to the existence of CUE in Board 
decisions issued on or after July 21, 1992, the Board has 
constructive notice of relevant documents possessed by the 
Department of Veterans Affairs (VA) not later than 90 days 
before such record was transferred to the Board for review 
in reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2) (2002).  

The veteran's file was transferred to the Board in October 
2000.  A review of the claims folder, as well as the 
veteran's testimony at oral argument in February 2003, 
reveals that the following evidence is lacking from the 
record:  VA outpatient and hospitalization records dated 
from September 1999 through July 2000.  This evidence was 
constructively part of the record, but was not actually 
before the Board at the time it made its decision in April 
2001.

Pursuant to 38 C.F.R. § 20.1405(e) (2002), the Board may 
utilize the various agencies of original jurisdiction to 
ensure completeness of the record in connection with a 
motion for CUE review.  Accordingly, the case is referred 
for the following:  

1.  Please obtain all VA outpatient and 
hospitalization records relating to the veteran 
from the Atlanta, VA Medical Center dated from 
September 1999 through July 2000, and associate 
them with the claims folder.  

2.  After the evidence has been associated with 
the claims file, the case should be returned to 
the Board for initial review.



	                       
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This referral under 38 C.F.R. 
§ 20.1405(e) (2002) is not a final decision of the Board.  
38 C.F.R. § 20.1409 (2002).  


